DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-01-2021 has been entered. 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended clams. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-31 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 3-20 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2004/0018430 hereinafter Holman in view of U.S. Pre-Grant Publication No. 2017/0294643 hereinafter Burshtain and U.S. Pre-Grant Publication No. 2012/0064409 hereinafter Zhamu. 
Regarding Claims 1, 30 and 31, Holman teaches a lithium-ion battery (paragraph 54, 82) comprising: an anode (negative electrode) active material (paragraphs 86, 88); an anode current collector (paragraph 56); a cathode (positive electrode) active material (paragraphs 86-87); a cathode current collector (paragraph 56); an electrolyte that is in ionic contact with the electrodes (paragraph 55); and a porous separator disposed between the anode active material and the cathode active material (paragraphs 102-104), wherein the anode (negative electrode) active material comprises a plurality of particles of electroactive material that is coated with a layer of a low refractive index material [14] and electrically conductive material [12] (i.e. graphene/elastomer composite) (paragraphs 59-64). Holman further teaches that the thickness of the coating film is less than 1 micron, the ionic conductivity is greater than 10-7 S/cm, and the electrical conductivity is about 4 S/cm (paragraphs 67-69, 95-97). 
Holman further teaches that the anode (negative electrode) active material comprises a coating layer that includes a low refractive index material (i.e. thermoplastic polymers such as polypropylene or fluorinated polymers) (paragraphs 90) and a conductive material (i.e. carbon material) (paragraph 99), wherein the coating or encapsulating layer is elastic (i.e. elastomeric material) (paragraph 92) and the low refractive index material is included in an amount of about 50% by weight of the composite coating layer (paragraphs 90, 107). 
Holman does not disclose that the conductive material in the coating layer such as carbon is specifically graphene, however, Burshtain teaches a lithium-ion cell that comprises an anode, a cathode, and an electrolyte (paragraph 47), wherein the anode active material comprises a core-shell particle including an electroactive core material (paragraph 64) and coating layer on the core (paragraph), the coating comprises a conductive material such as graphene (paragraphs 101, 159). Therefore, it would have been obvious to one of ordinary skill in the art to include a conductive material such as graphene in the coating layer before the effective filing date of the claimed invention because Burshtain discloses that such modification can enhance electronic conductivity of the active material and reduce surface potential of the core particles (paragraphs 101, 149). 
The combination does not specifically disclose that the elastomeric matrix material as claimed. 
However, Zhamu teaches a graphene-enhanced anode for lithium ion batteries that comprises anode active material coated with graphene sheet (paragraphs 39-40), wherein the anode further comprises a polymeric material such as styrene-based polymers (paragraph 50). Therefore, it would have been obvious to one of ordinary skill in the art to include a styrene-based polymer in the anode material before the effective filing date of the claimed invention because Zhamu discloses that such polymer material can improve conductivity of the anode and cycle characteristics of the battery (paragraphs 50, 59). 

With regards to the fully recoverable tensile strain of the composite coating layer, MPEP § 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Because the structure recited in the combination of Holman, Burshtain and Zhamu (i.e. an electroactive material encapsulated by graphene/elastomer composite) is substantially identical to that of the claims, claimed properties or characteristics are presumed to be inherent. 
Regarding Claim 3, the combination teaches that the graphene sheets are selected from pristine graphene or graphene oxide (paragraph 73 of Zhamu). 
Regarding Claims 4-5, the combination teaches that the graphene sheets comprise single-layer graphene or few-layer graphene, wherein said few-layer graphene is defined as a graphene platelet formed of less than 10 graphene planes (graphite platelets) and having length or width from 5 nm to 5 µm (paragraphs 14, 72 of Zhamu). 
Regarding Claims 6-8, Holman teaches that the anode active material comprises silicon or Li alloy that contains from 0.1% to 10% by weight of a metal element selected from Zn, Ag, Au, Mg, Ni, Ti, Fe, Co, V, or a combination (paragraph 88). 

Regarding Claims 11-14, the combination teaches that the plurality of electroactive particles are coated with a layer of carbon disposed between the plurality of particles and the graphene/elastomer composite layer, wherein the carbon material is selected from polymeric carbon or artificial graphite particle (paragraph 50 of Zhamu).
Regarding Claim 15, the combination teaches that the nanoparticle is pre-doped with lithium ions to form a prelithiated anode active material expected to have an amount of lithium from 0.1% to 54.7% by weight of said prelithiated anode active material (paragraph 48 of Zhamu). 
Regarding Claims 16-18, the combination teaches that the anode further comprises a lithium ion-conducting additive such as lithium perchlorate (paragraph 104 of Holman) expected to be from 0.1% to 40% by weight. 
Regarding Claims 19 and 20, the combination teaches that the composite coating layer comprises an electron-conducting polymer (i.e. polyaniline) and a lithium ion-conducting polymer (i.e. polyethylene oxide (PEO)) (paragraph 98 of Holman). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729